Citation Nr: 0023772	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-08 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
Raynaud's syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from August 1962 to January 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the veteran's claim on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 


FINDING OF FACT

The veteran's service-connected Raynaud's syndrome is 
manifested by pain, numbness, and cold in the extremities, 
primarily the hands, when exposed to cold temperature, but is 
not manifested by any ulcerated areas.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 
percent for the veteran's service-connected Raynaud's 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7117 
(1999, 1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter the Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating (as 
opposed to entitlement to service connection), an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). 

Service connection for Raynaud's phenomenon, both hands, was 
granted in November 1967, and a 50 percent evaluation was 
assigned, effective January 1967.  This rating decision was 
based on service medical records that revealed that the 
veteran was placed on the temporary disability retirement 
list due to Raynaud's phenomenon that had its onset in 1965.  
The decision was further based on a VA examination report 
that noted that the hands were cool to the touch, there was a 
slight bluish tint to the skin, with pronounced blanching 
with slight pressure, but with no ulcerations or evidence of 
sclerodermic changes on the hands, arms, chest, or face.  The 
50 percent evaluation has remained in effect.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  

The veteran's service-connected disability is evaluated under 
38 C.F.R. § 4.104, Diagnostic Code 7117.  Under the version 
of this regulation in effect when the veteran initiated his 
claim in November 1997, a 40 percent evaluation was warranted 
for frequent vasomotor disturbances characterized by 
blanching, rubor, and cyanosis.  A 60 percent evaluation was 
warranted under Diagnostic Code 7117 for Raynaud's disease 
with multiple painful ulcerated areas.  A 100 percent 
evaluation was warranted for a severe form of the disease, 
with marked circulatory changes such as to produce total 
incapacity or to require house or bed confinement.  The Board 
notes that a 50 percent evaluation for Raynaud's disease was 
not available under the version of Diagnostic Code 7117 
applicable in 1997.  However, since the 50 percent evaluation 
has been in effect for more than 20 years, that evaluation is 
protected and cannot be reduced when the veteran requests 
that the severity of his disability be reevaluated.  38 
C.F.R. § 3.951.

The Board notes that, by regulatory amendment effective 
January 12, 1998, substantive changes were made to the 
schedular criteria for evaluating diseases of the heart, 
arteries, and veins, including Raynaud's disease, as set 
forth at 62 Fed. Reg. 65207-65244 (1998) (codified at 
38 C.F.R. § 4.104).  Where the law or regulations change 
while a claim is pending, the version more favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Both the old and the new criteria for rating 
Raynaud's disease must therefore be considered.  However, 
this change in the regulations does not apply prior to 
January 12, 1998.  38 U.S.C.A. § 5110(g) (West 1991).  

Under the current regulations, a 40 percent evaluation is 
warranted for Raynaud's syndrome with characteristic attacks, 
characterized by sequential color changes, pain, 
parasthesias, precipitated by exposure to cold or to 
emotional upsets.  A 60 percent evaluation is warranted for 
Raynaud's syndrome with two or more digital ulcers and 
history of characteristic attacks.  A 100 percent evaluation 
is warranted when there are two or more digital ulcers plus 
autoamputation of one or more digits and history of 
characteristic attacks.  The revised regulation specifically 
states that the evaluations provided are for the disease as a 
whole regardless of the number of extremities involved.

VA treatment records from December 1997 noted that the 
veteran asked whether his medical chart reflected a diagnosis 
of Raynaud's disease of the feet.  According to a December 
1997 clinical entry, the treating physician provided an 
opinion that, while nothing could be found in the veteran's 
chart, " it could be very likely [that] p[a]t[ient] has it 
in feet if already diagnosed in hands.  No actual known tests 
to diagnose."  

The veteran received a VA examination in January 1998.  He 
provided a history of developing Raynaud's phenomenon in the 
hands in service, and said that in the 1980s he began 
developing cold hypersensitivity and other symptoms in the 
feet that he attributed to Raynaud's phenomenon.  His current 
complaints consisted of pain and cold in the hands and feet 
when the ambient temperature dropped below 50 degrees.  He 
denied any problems, restrictions or limitations when the 
temperature was above 50 degrees.  He said that when the 
temperature dropped below 30 degrees, he would suffer from 
chilling of the fingers, toes, hands, and feet, as well as 
discoloration and numbness.  He said that such symptoms would 
completely resolve within five minutes once he was back 
inside where it was warm.  The veteran denied any other 
functional limitations such as weakness or loss of 
coordination, and denied receiving any treatment for 
Raynaud's phenomenon since separation from service.  He 
further denied any tissue loss of the fingers, toes, hands, 
or feet, and denied any symptoms of autoamputation.  

The examiner noted that, although the veteran was examined 
immediately after coming in from snowy 20-degree weather 
outside, there was no discoloration of the hands or feet.  
There was no muscle wasting, tissue loss, amputations or 
ulcerations.  The fingers were cool but not cold to the 
touch, there was no evidence of pain, the nail beds blanched 
appropriately, and the radial, ulnar, and brachial pulses 
were described as excellent, as was bilateral grip strength.  
There were no skin changes on the hands or the feet, no 
abnormal callosities, and no signs of superficial infections.  
The feet and toes were warm to the touch, pulses were 
described as excellent, there were no autoamputations, no 
ulcerations, and no abnormal clinical findings.  No skin 
sloughing was present and when a cold object was placed on 
the toes, there was no evidence of discoloration or numbness. 

Ankle brachial indices were obtained and were found to be 
normal.  The examiner stated "I find no evidence of 
Raynaud's phenomenon of [the] feet."  The diagnosis was 
Raynaud's phenomenon both hands.  

VA treatment records from November 1998 noted that the 
veteran complained of tingling in the fingers, with 
occasional numbness in the tips of the fingers.  

In his November 1998 notice of disagreement, the veteran 
disputed the relevance of the January 1998 VA examination 
findings, questioning the validity of an examination for 
reaction to cold when such an examination is conducted in a 
warm room.  

The veteran received another VA examination in April 1999.  
He complained of frequent, daily attacks of symptoms, even 
during the summer months, when exposed to air conditioning or 
when stepping out of the shower.  He further complained of 
worsening numbness in the feet, particularly over the last 
several months.  He indicated that the numbness would wax and 
wane and appeared to be exacerbated by cold.  He denied any 
skin changes or ulcerations, and examination of the skin 
showed good color with no ulcerations or skin thickening.  
There was no peripheral edema, pulses were 2+ and symmetric, 
neurologic examination showed normal strength, light touch 
was decreased in the distal half of the right foot, pain 
sensation was normal, vibration sensation in the ankles was 
decreased bilaterally, and temperature above the ankles was 
decreased.  Position sense was normal and deep tendon 
reflexes were 2+ and symmetric.  

The examiner described the veteran's symptoms of numbness in 
the feet as "somewhat odd" but said that the fact that the 
symptoms were exacerbated by cold, "suggests that it is at 
least partially due to Raynaud's phenomenon."  The examiner 
further noted that it was well documented in the rheumatology 
literature that using cold to test for Raynaud's phenomenon 
had little clinical utility since the results were 
irreproducible and would vary from day to day on the same 
patient.  The examiner continued, "consequently, we make a 
diagnosis of Raynaud's based on a patient's history.  ...[The 
veteran's] history is totally consistent with Raynaud's 
disease, which seems to have become more bothersome in the 
last couple of years."  

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 50 percent for Raynaud's syndrome.  
As there is no evidence of multiple painful ulcerated areas, 
a 60 percent evaluation is not warranted under the previous 
regulatory criteria.  See 38 C.F.R. § 4.104, Diagnostic Code 
7117 (1997).  In addition, while the veteran has a history of 
characteristic attacks, he does not have two or more digital 
ulcers.  Accordingly, a 60 percent evaluation is not 
warranted under the current regulatory criteria.  See 
38 C.F.R. § 4.104, Diagnostic Code 7117 (1999).  As the 
preponderance of the evidence is against an increased 
evaluation, the veteran's claim is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The appeal is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

